DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/21 has been entered.
Receipt is acknowledged of amendment and remarks filed on 8/13/21. Claims, which were originally present, were cancelled and these are claims 1-19 and added claims 20-36 filed with RCE
				Status of claims
Claims 20-36  are pending in the application.
                                                                                                                                                                       
Claims 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/20.
Claims 20-33 are examined in the application and the genic claims are examined to the extent that it reads on “polyquaternium-4” for the cationic cellulosic ammonium compound under ingredient a) and bis-diglyceryl polyacyladipate-2 for the glyceryl ester under d).
.

Claim Rejections - 35 USC § 103
Claims 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of translated text of EP 2095845 (‘845) and US 2006/0193817 (‘817) and  US 2019/0125650 (‘650).
The effective filing date of US ‘650 (10/31/2017) is before the effective filing date of instant application and the publication date of US ‘650 (5/2/2019) is also before the effective filing date of instant application, which is 8/28/19.
EP ‘845 teaches under abstract a composition for protecting dyed hair from washing out of dye containing water, pigment cationic surfactant and bis-diglyceryl polyacrylate adipate -2.
See below for example 3.

    PNG
    media_image1.png
    445
    1188
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    1195
    media_image2.png
    Greyscale


Cetrimonium chloride is drawn to claimed cationic surfactant and the amount is 4.5 % ( claims 20, 22, 30 and 32)  and the amount of cationic surfactant is within the amount of cationic surfactant claimed which is “from about 0.1 to about 10 %”; example also has  bis-diglyceryl polyacrylate adipate -2 is drawn to claimed glyceryl ester species and the amount is 2% (claims 20, 23-24, 30 and 32) this amount is within “from about 0.1 to about 10%” of claim 25 and cetearyl alcohol is drawn to claimed fatty alcohol and the amount is  3.5 % (claims 20, 26 and 30-32) and the amount is within the amount claimed, which is “from about 0.1 to about 10%” of claim 22;  within the amount claimed, which is “from about 2 to about 10%” of claims 28, 30 and 32; and glycerine is drawn to claimed polyol and the amount is 7% (claims 20, 30 and 32) and the amount of glycerine is within the  amount claimed, which is “from about 0.1 to about 10%” of claims 20, 30 and 32 . Example 3 has water (claims 20, 30 and 32 ingredient g). The above compositions are free of silicone (claims 29, 31 and 33).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	


The difference between EP and instant application is EP does not teach claimed polyquaternium-4 and pectin. 
US ‘817 teaches hair or skin conditioning compositions  and hair conditioning compostion is drawn to claimed hair treatment and teaches cationic surfactant  (claims 20, 30 and 32 ingredient c) ) and teaches amount at ¶ [0037] and teaches the claimed cationic surfactants drawn to first formula under claim 22 and the amount of cationic surfactant is 0.1-4% and this overlaps with 0.1 to 10 %  amount of cationic surfactant claimed; teaches cationic conditioning polymers under cationic polymer at ¶ [0072] and includes the claimed elected  species which is polyquaternium-4 and teaches the amount at ¶ [0071]from about 0.05 to about 5% and this overlaps with  about 0.05 to about 10 % of claims 22, 30 and 32; teaches  polyols under humectant  and/or co-solvent at ¶ [0077] and the preferred solvents  are 1,2- hexane diol, hexylene glycol, butylene glycol and glycerine (claim 12) and at ¶ [0076]  teaches the amount which is from about 0.1% to about 20% and this overlaps with  “from about 0.1 to about 10 %” of claims 22, 30 and 32. Examples 2, 4, 11, 13 15 and 19 teaches claimed cationic species “polyquaternium-4 (claims 20, 30 and 32 ); cetyl trimethyl ammonium chloride, also known as cetrimonium chloride (claim 32) and all these formulations have water (claim 1, ingredient g).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

 US ‘ 650 teaches hair care compositions and at ¶ [0094]  teaches polysaccharide gums which function as thickening agents and at ¶ ¶ [0095-0096] teaches claimed pectin  and amount 
Regarding the claimed ratio of polyquaternium-4 to pectin (examples 2, 13 has 0.7 (polyquaternium and taking 1% value for pectin (the range can be anywhere from 0.01-5) the ratio is (0.7/1= 0.7) and this is within “about 0.5 to about 5)
Examples 4, 11 and 19 has 0.5% polyquaternium-4 and taking 1% value for pectin (the range can be anywhere from 0.01-5) the ratio is (0.5/1= 0.5) and this is within “about 0.5 to about 5).
Exampled 15 has 1% polyquaternium-4 and taking 1% value for pectin (the range can be anywhere from 0.01-5) the ratio is (1/1= 1) and this is within “about 0.5 to about 5).
The ratio meets claims 20, 30 and 32.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of EP ‘845 in example 3 by adding the ingredients exemplified in examples 2 or  4 or 11 or 13 or 15 or 19 having the cationic surfactant, poly quaternium-4 and water and other ingredients taught by US ‘817 and add thickener which is pectin taught by patent US ‘650 with the reasonable expectation of success that the modified hair treatment compositions not only  protect dyed hair from washing out the dye but condition the hair in view of conditioning polymer drawn to polyquatyernium-4 and adding pectin  control the viscosity of the compositions. This is a prima facie case of obviousness.
 are silicone free compositions. The showing in the specification is not commensurate with the scope of claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619